NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                           OCT 20 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

JIE LI ZHEN,                                       No. 12-71868

                Petitioner,                        Agency No. A088-459-745

  v.
                                                   MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

          Jie Li Zhen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the BIA’s adverse credibility determination,

based on the inconsistencies between Zhen’s testimony and his asylum application

regarding whether he was ever arrested, detained, and beaten by the police in

China. See id. at 1046-47 (“Although insistencies no longer need to go to the heart

of the petitioner’s claim, when an inconsistency is at the heart of the claim it

doubtless is of great weight.”). We lack jurisdiction to consider Zhen’s

contentions made for the first time in his opening brief that he may not have been

familiar with the content of his declaration or that it may have been mis-translated.

See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to consider issues that have not been exhausted administratively). In

the absence of credible testimony, Zhen’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Zhen’s CAT claim also fails because it is based on the same testimony the

BIA found not credible, and the record does not otherwise compel the conclusion


                                           2                                       12-71868
that it is more likely than not that he will be tortured if returned to China. See id. at

1156-57.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                     12-71868